Title: John M. Patton to James Madison, 27 March 1834
From: Patton, John M.
To: Madison, James


                        
                            
                                My Dr. Sir
                            
                            
                                
                                    Washington
                                
                                27th March 1834.
                            
                        
                         
                        I will not allow myself to attempt to express my satisfaction and Pride—at receiving your letter—
                        Without your authority to do otherwise I shall consider it as strictly
                            confidential—I should hope however—that you will give me permission to relax this restriction so far as to shew it
                            to my and your friends—under the injunction that it may not be made public or the subject—of reference in the newspapers—
                        I know your reluctance—and appreciate it fully—to have your opinions the topic of public discussions—especially in these times of high party excitement—when so little justice is done to the views and motives—of all men by
                            those who happen to differ with them—
                        I beg you to present my best respects to Mrs Madison—and believe me most sincerely yr. Friend &
                            servant
                        
                        
                            
                                Jno. M. Patton
                            
                        
                    